Exhibit 10.34

MASTERCARD SETTLEMENT AND JUDGMENT SHARING AGREEMENT

WHEREAS, this MasterCard Settlement and Judgment Sharing Agreement (“Agreement”)
applies to the undersigned parties (each a “Signatory,” and together the
“Signatories”), who have been or may be named as defendants in the Interchange
Litigation as that term is defined in Paragraph 1 below;

WHEREAS, the plaintiffs in the Interchange Litigation (the “Claimants”) have
asserted or may assert claims based on (i) certain alleged rules, policies,
practices, procedures, and activities of MasterCard International Incorporated
and MasterCard Incorporated (collectively, “MasterCard”); (ii) certain alleged
rules, policies, practices, procedures, and activities of Visa U.S.A. Inc.
(“Visa USA”), Visa International Service Association (“Visa International”) and
Visa Inc. (“Visa Inc.”) (collectively, “Visa”); and (iii) certain alleged
activities of Visa, MasterCard, and other Signatories as they relate to the
foregoing rules, policies, practices, procedures and activities; and

WHEREAS the Signatories seek to apportion certain potential liabilities that may
be incurred in the Interchange Litigation (i) in the event of one or more
Settlements (as defined in Subparagraph 3(c) below) or (ii) in the event of one
or more Final Judgments (as defined in Subparagraph 4(b) below);

NOW, THEREFORE, intending to be bound, and in consideration of the mutual
covenants and agreements contained herein, the Signatories hereby agree, as of
the Effective Date as defined in Paragraph 19 below, as follows:

1. Definition of Interchange Litigation. For the purposes of this Agreement,
“Interchange Litigation” refers to (i) the putative class actions (the “Class
Action”) in In re Payment Card Interchange Fee and Merchant Discount Antitrust
Litigation, Case No. 1:05-md-1720-JG-JO (“MDL 1720”); (ii) the actions by
individual plaintiffs that as of the Effective Date have been transferred to MDL
1720 for coordinated or consolidated pretrial proceedings (the “Individual
Plaintiff Actions”); (iii) any actions by one or more of the entities listed on
Attachment 1, or by their direct or indirect parents, subsidiaries,
predecessors, successors, assigns, or affiliates, that assert claims against one
or more Signatories, or their respective parents, subsidiaries, predecessors,
successors, assigns, or affiliates, similar to those asserted in the Individual
Plaintiff Actions and which are commenced on or before the last date on which
Settlements or Final Judgments have occurred in all of the Individual Plaintiff
Actions (“Subsequent Individual Plaintiff Actions”); and (iv) any action other
than those within (i), (ii), and (iii) above in this paragraph that falls within
definitions 4(i), 4(ii), or 5 of Schedule A to the Visa LSA or that challenges
the agreements leading up to or the consummation of the MasterCard initial
public offering and is transferred for coordinated or consolidated pre-trial
proceedings at any time after the Effective Date to MDL 1720 by the Judicial
Panel on Multidistrict Litigation or otherwise included at any time after the
Effective Date in MDL 1720 by order of any court of competent jurisdiction
(“Opt-Out Actions”). (A plaintiff asserting claims that constitute an Individual
Plaintiff Action, Subsequent Individual

 

EXECUTION COPY



--------------------------------------------------------------------------------

Plaintiff Action, or Opt-Out Action is referred to herein as an “Individual
Plaintiff.”) For the avoidance of doubt, the Settlement-Sharing Payment
Obligations and Judgment-Sharing Payment Obligations (as set forth in Paragraphs
3 and 4 respectively below) under this Agreement apply to every action included
in the Interchange Litigation as defined herein, regardless of whether a
Signatory has been named as a defendant in a particular action.

2. Judgment Sharing and Settlement Sharing Agreement. This Agreement shall
operate as both a judgment sharing agreement and as a settlement sharing
agreement.

3. Signatories’ Settlement-Sharing Payment Obligations. In the event of either
(i) a Settlement of All Claims (as defined in Subparagraph 3(a) below) in the
Class Action, any Individual Plaintiff Actions, or any Subsequent Individual
Plaintiff Actions, or (ii) a Settlement of MasterCard-Related Claims Only (as
defined in Subparagraph 3(b) below) in any action in the Interchange Litigation
(including any Opt-Out Action), the Signatories agree that the total value of
the Monetary Portion (as defined in Subparagraph 3(f) below) of any such
settlement of such claims shall be allocated among the Signatories for payment
by each of them as set forth in this Paragraph below for the purpose of
establishing a Signatory’s Settlement-Sharing Payment Obligation under this
Agreement (as to each Signatory, its “Settlement-Sharing Payment Obligation”).
For the avoidance of doubt, it is not intended that this Agreement shall create
any obligation for any Signatory to enter into any Settlement; it is intended,
however, that this Agreement shall establish a Settlement-Sharing Payment
Obligation of each Signatory in the event of a Settlement of All Claims or a
Settlement of MasterCard-Related Claims Only as defined below.

a. Settlement of All Claims. Other than as to settlements that are covered by
Subparagraph 3(b) below, in the event of either (i) a Settlement (as defined in
Subparagraph 3(c) below) of all claims in the Class Action that is agreed to by
all Signatories (with the exception of any Signatory that has entered into a
Partial Settlement (as defined in Subparagraph 3(c) below) of, or has otherwise
received a release of, all claims asserted against it in the Class Action), or
(ii) a Settlement by an Individual Plaintiff (other than an Individual Plaintiff
in an Opt-Out Action) of all claims that it asserts in each and every action in
the Interchange Litigation and that is agreed to by all Signatories (with the
exception of any Signatory that has entered into a Partial Settlement of, or has
otherwise received a release of, all claims asserted against it by that
Individual Plaintiff) (each of the foregoing constituting a “Settlement of All
Claims”), each Signatory hereto shall have a “Settlement-Sharing Payment
Obligation” under this Agreement with respect to the Monetary Portion of such a
Settlement that shall be calculated as follows: (A) as provided under the terms
of the Omnibus Agreement Regarding Interchange Litigation Judgment Sharing And
Settlement Sharing dated as of February 7, 2011 (“Omnibus Agreement”), the total
value of the Monetary Portion of the Settlement agreed to be paid (“Total
Settlement Amount”) shall be divided into a “MasterCard Portion” and a “Visa
Portion” using the following percentages: MasterCard Portion: 33.3333%, and Visa
Portion: 66.6667%; (B) the MasterCard Portion of the Settlement shall be
allocated among each of the Signatories according to percentages for each
Signatory set forth in Table 1 below (provided that, in

 

      EXECUTION COPY    2   



--------------------------------------------------------------------------------

the event that one or more Partial Settlements (as defined below) occur prior to
a Settlement of All Claims, such that the agreement of the Settling Signatory to
the Settlement of All Claims is not required hereunder, the percentage share
listed in Table 1 for each Signatory participating in the Settlement of All
Claims shall be adjusted as provided in Subparagraph 3(d) below); and (C) the
Visa Portion of the Settlement shall be allocated as a “Visa Litigation
Obligation” in accordance with Sections 3(a) and 3(b) of the Visa LSA (as
defined in Subparagraph 6(d) below) and treated as a Visa Litigation Obligation
under the Visa LSA and as being exclusive of any “JSA MasterCard Portion” as
that term is used in Section 3 of the Visa LSA, notwithstanding any contrary
provisions in the Visa LSA or the Visa JSA (including without limitation
Section 12 of the Visa JSA). For the purposes of clarity, in the event of a
Settlement of All Claims by all Signatories, MasterCard’s Settlement-Sharing
Payment Obligation under this Agreement shall be 12% (which is equivalent to
36.0000% of 33.3333%) of the Total Settlement Amount.

Table 1

 

Bank of America N.A.

     ****   

Barclays Bank Delaware

     ****   

Capital One Bank

     ****   

Chase Bank USA N.A.

     ****   

Citibank South Dakota N.A.

     ****   

Fifth Third Bank

     ****   

First National Bank of Omaha

     ****   

HSBC Finance Corporation

     ****   

PNC Bank, National Association

     ****   

SunTrust Bank Atlanta

     ****   

Wells Fargo Bank N.A.

     ****   

Texas Independent Bankshares

     ****   

MasterCard

     36.0000 % 

b. Settlement of MasterCard-Related Claims Only. In the event of either (i) a
Settlement of all MasterCard-Related Claims in the Class Action that is agreed
to by all Signatories (with the exception of any Signatory that has entered into
a Partial

 

      EXECUTION COPY    3   



--------------------------------------------------------------------------------

Settlement of, or has otherwise received a release of, all MasterCard-Related
Claims asserted against it in the Class Action) or (ii) a Settlement by an
Individual Plaintiff of all MasterCard-Related Claims asserted by it in an
Individual Plaintiff Action, a Subsequent Individual Plaintiff Action, or an
Opt-Out Action that is agreed to by all Signatories (with the exception of any
Signatory that has entered into a Partial Settlement of, or has otherwise
received a release of, all MasterCard-Related Claims asserted against it by that
Individual Plaintiff) (each of the foregoing constituting a “Settlement of
MasterCard-Related Claims Only”) each Signatory shall have a Settlement-Sharing
Payment Obligation under this Agreement with respect to the Monetary Portion of
such a Settlement that shall be calculated according to percentages set forth in
Table 1 above, provided that, in the event that one or more Partial Settlements
(as defined below) occur prior to a Settlement of MasterCard-Related Claims
Only, such that the agreement of the Settling Signatory to the Settlement of
MasterCard-Related Claims Only is not required hereunder, the percentage share
listed in Table 1 for each Signatory participating in the payment of the
Settlement of MasterCard-Related Claims Only shall be adjusted as provided in
Subparagraph 3(d) below.

c. Definition of Settlement and Partial Settlement. “Settlement” refers to a
written settlement agreement that compromises, settles, and releases claims that
are asserted in the Interchange Litigation. A “Partial Settlement” refers to a
Settlement by any Signatory (or by any of a Signatory’s parents, subsidiaries,
predecessors, successors, assigns, affiliates, or any other person or entity
obtaining a release of the Signatory) that has been agreed to by less than all
Signatories (excluding any Signatories who have previously received a full
release or the benefit of a full release of all claims asserted by the settling
Claimant). Each Signatory agrees to provide such notice promptly after the
execution of such a settlement agreement by all parties to that agreement in
accordance with the notice provision in Paragraph 29 below.

d. Adjustment of Table 1 Percentages. In the event that one or more Partial
Settlement(s) (as defined above) occurs prior to a Settlement of All Claims with
the same Claimant(s) as the Partial Settlement(s), such that the agreement of
the Settling Signatory to the Settlement of All Claims is not required
hereunder, the percentage share listed in Table 1 for each Signatory
participating in the Settlement of All Claims shall be increased by an identical
multiple such that the sum of the percentages for all Signatories participating
in the Settlement of All Claims with the same Claimant(s) is equal to 100% of
the MasterCard Portion. In the event that one or more Partial Settlement(s) (as
defined above) occurs prior to a Settlement of MasterCard-Related Claims Only
with the same Claimant(s) as the Partial Settlement(s), such that the agreement
of the Settling Signatory to the Settlement of MasterCard-Related Claims Only is
not required hereunder, the percentage share listed in Table 1 for each
Signatory participating in the payment of the Settlement of MasterCard-Related
Claims Only with the same Claimant(s) shall be increased by an identical
multiple such that the sum of the percentages for all Signatories participating
in the Settlement of MasterCard-Related Claims Only is equal to 100%.

 

      EXECUTION COPY    4   



--------------------------------------------------------------------------------

e. Definitions of MasterCard-Related Claims, Visa-Related Claims, and
Inter-Network Claims.

i. “MasterCard-Related Claims” refers to any claims that are or may be asserted
in the Interchange Litigation as to which MasterCard and/or some or all of the
Signatory banks are alleged to be liable solely by virtue of the conduct of or
participation in the MasterCard payment system.

ii. “Visa-Related Claims” refers to any claims that are or may be asserted in
the Interchange Litigation as to which Visa and/or some or all of the Signatory
banks are alleged to be liable solely by virtue of the conduct of or
participation in the Visa payment system.

iii. “Inter-Network Claims” refers to any claims that are or may be asserted in
the Interchange Litigation as to which MasterCard and Visa are alleged to have
joint liability or as to which the liability of a Signatory is alleged to arise
from alleged anticompetitive conduct jointly undertaken by or through Visa and
MasterCard.

f. Definition of Monetary Portion. “Monetary Portion” means the money agreed to
be paid in any settlement in respect of claims for compensatory, punitive,
treble, or other damages, court costs, attorneys’ fees, or expenses, including
any interest thereon. For the avoidance of doubt, “Monetary Portion” shall
exclude the cost or value of or any payment for any other consideration or
relief provided in the settlement, including without limitation any rate, fee,
marketing, or support agreements.

4. Signatories’ Judgment-Sharing Payment Obligations.

a. In the event one or more Signatories litigates one or more of the actions or
claims in the Interchange Litigation to a Final Judgment (as defined in
Subparagraph 4(b) below), and that Final Judgment results in a Monetary Award
(as defined in Subparagraph 4(c)), the Signatories agree that, subject to
Subparagraph 4(a)(iv) below, each Signatory’s payment obligation with respect to
the total value of the Monetary Award (as to each Signatory, its
“Judgment-Sharing Payment Obligation”) shall be as follows:

i. With respect to the amount of any Monetary Award (or portion thereof) that is
assigned in some discernible manner solely to conduct of or participation in the
MasterCard payment system, that amount shall be deemed assigned to
MasterCard-Related Claims and each Signatory’s Judgment-Sharing Payment
Obligation with respect to that amount of the Monetary Award shall be calculated
according to the percentages set forth on Table 1 above.

ii. With respect to the amount of any Monetary Award (or portion thereof) that
is assigned in some discernible manner solely to conduct of or participation in
the Visa payment system, that amount shall be deemed assigned to Visa-Related
Claims and this Agreement does not allocate to any Signatory a Judgment-Sharing
Payment Obligation with respect to that amount of the Monetary Award.

 

      EXECUTION COPY    5   



--------------------------------------------------------------------------------

iii. To the extent the amount of any Monetary Award (or portion thereof) is not
assigned in some discernible manner solely to conduct of or participation in
either (a) the MasterCard payment system as set forth in Subparagraph 4(a)(i)
above or (b) the Visa payment system as set forth in Subparagraph 4(a)(ii)
above, that amount shall be deemed assigned to Inter-Network Claims and each
Signatory’s Judgment-Sharing Payment Obligation under this Agreement with
respect to that amount shall be calculated as follows: (x) the amount of any
Monetary Award (or portion thereof) that is assigned to any Inter-Network Claims
shall be divided into a “MasterCard Portion” and a “Visa Portion” using the
percentages set forth in Subparagraph 3(a) above; and (y) the MasterCard Portion
of which shall be allocated for payment among the Signatories according to the
percentages set forth on Table 1 above. For the avoidance of doubt, the
Signatories expressly agree that MasterCard’s Judgment-Sharing Payment
Obligation with respect to the Visa Portion of the amount of any Monetary Award
(or portion thereof) that is assigned to any Inter-Network Claims shall be
0.00%.

iv. For the avoidance of doubt, the Signatories intend that the Judgment-Sharing
Payment Obligations under this Agreement of any Settling Signatory (as defined
in this Subparagraph below) shall be deemed to be fully satisfied with respect
to such settled claims only if the Settling Signatory has entered into a Setoff
Agreement that complies with the provisions of Paragraph 6 below. In the event
that any Settling Signatory does not obtain a Setoff Agreement as provided under
Paragraph 6, any such Settling Signatory will continue to have Judgment-Sharing
Payment Obligations under this Agreement as to any MasterCard-Related Claims and
any Inter-Network Claims calculated according to Subparagraphs 4(a)(i) and
(iii) above. For the purposes of this Agreement, “Settling Signatory” refers to
any Signatory that settles or otherwise obtains a release or the benefit thereof
(including by virtue of settlement by any of the Signatory’s parents,
subsidiaries, predecessors, successors, assigns, affiliates or by any other
Signatory, person or entity obtaining a release of the Signatory) of one or more
actions or claims other than as part of a Settlement of All Claims or a
Settlement of MasterCard-Related Claims Only.

b. For purposes of this Agreement, “Final Judgment” means a judgment (including
any award of compensatory, punitive, treble, or other damages, court costs,
attorneys’ fees, or expenses, including any interest thereon) entered by a court
upon the conclusion of a trial or summary judgment proceedings in the
Interchange Litigation, or any other procedural vehicle other than a Settlement
(as defined in Subparagraph 3(c) above) by means of which a court enters final
judgment on any of Claimants’ claims, which judgment (a) is immediately
enforceable and has not been stayed pending appeal or (b) becomes final after
exhaustion of all appeals or other judicial review or expiration of the time to
obtain further judicial review.

c. For purposes of this Agreement, “Monetary Award” means the amount of any
award of damages or other monetary compensation to a Claimant awarded by a court
or jury in the Interchange Litigation, including any award of compensatory,
punitive, treble, or other damages, court costs, attorneys’ fees, or expenses,
including any interest thereon, before any offset or reduction by operation of
law on account of settlement payments by any other entity that do not comply
with the provisions of

 

      EXECUTION COPY    6   



--------------------------------------------------------------------------------

Paragraph 6 of this Agreement. For the avoidance of doubt, “Monetary Award”
shall not include the cost or value of any injunctive, equitable, or declaratory
relief. In the event that (a) a competent court or arbitrator finally determines
that one or more of the provisions in Paragraph 6 of this Agreement is
ineffective or unenforceable, or (b) a Settling Signatory does not fully comply
with the provisions of Paragraph 6 of this Agreement, any payments to a Claimant
by such Settling Signatory shall, to the extent and in the amount that such
payments reduce the amount of a Monetary Award that may be enforced against
other Signatories, be deemed partial payments by such Settling Signatory of its
Judgment-Sharing Payment Obligation.

5. Payment Mechanism. Subject to Paragraph 6 of this Agreement, within eight
calendar days after (a) entry of a Final Judgment, (b) the entry of an order
requiring that payment be made as part of a Settlement of the Class Action, or
(c) the execution by all parties thereto of any Settlement of any Individual
Plaintiff Action, Subsequent Individual Plaintiff Action, or Opt-Out Action,
each Signatory hereto shall cause the amount of its Settlement-Sharing Payment
Obligation or Judgment-Sharing Payment Obligation (as applicable) under this
Agreement to be paid, by wire transfer, into a segregated escrow account (the
“MasterCard-Related Payment Escrow Account”) to be established for the receipt
of such funds from the Signatories and for the payment of the Settlement or
Final Judgment to be paid by Signatories to Claimants in accordance with this
Agreement. Notwithstanding the foregoing, (i) the Signatories may provide in a
Settlement agreement for an alternative mechanism for the timing of the
Signatories’ payment of any Settlement-Sharing Payment Obligation under this
Agreement, or (ii) in the event that a stay is granted with respect to the
Monetary Portion (or portion thereof) of any Final Judgment, then the time
contemplated for the Signatories to satisfy its Judgment-Sharing Payment
Obligation with respect to that Monetary Award (or portion thereof) shall run
from the date on which the stay is lifted.

6. Partial Settlement. Nothing in this Agreement should be construed as
precluding any Signatory’s authority to settle, at its sole discretion, any
claims asserted against it.

a.****

b.****

c.****

d. For the purposes of this Agreement, “Sharing Agreements” refers collectively
to (i) this Agreement, (ii) the Omnibus Agreement, (iii) the Interchange
Judgment Sharing Agreement dated as of July 1, 2007, among Visa USA, Visa
International, Visa Inc. and various financial institutions, as amended and
restated in the Amended and Restated Judgment Sharing Agreement dated as of
December 16, 2008, and as amended and to which the parties consented to
amendment on February 7, 2011 in the “Consent to Amendment of Interchange
Judgment Sharing Agreement” (the “Visa JSA”); and (iv) the Loss Sharing
Agreement dated as of July 1, 2007, among Visa Inc., Visa International, Visa
USA, and various financial institutions, as amended and restated in the Amended
and Restated Loss Sharing Agreement dated as of December 16, 2008,

 

      EXECUTION COPY    7   



--------------------------------------------------------------------------------

and as amended and to which the parties consented to amendment on February 7,
2011 in the “Consent to Amendment of Loss Sharing Agreement” (the “Visa LSA”).
The Visa JSA and Visa LSA are referred to collectively herein as the “Visa
Agreements.”

7.****

a.****

b.****

c.****

8. Establishment and Administration of the MasterCard-Related Payment Escrow
Account.

a. The Signatories agree to establish pursuant to a customary form of escrow
agreement reasonably acceptable to the Signatories a MasterCard-Related Payment
Escrow Account. The MasterCard-Related Payment Escrow Account shall be
administered by an “Administrator.” The Administrator shall be designated by the
Signatories by a simple “per capita” majority vote of the Signatories. The
Signatories, at any time, by a simple “per capita” majority vote of the
Signatories, may terminate the Administrator and, in that event, or in the event
that the Administrator resigns, the Signatories shall, by a simple “per capita”
majority vote of the Signatories, designate another Administrator. The
Administrator shall administer the provisions of this Agreement and the funds
contributed under it in accordance with the terms and provisions of the escrow
agreement establishing the MasterCard-Related Payment Escrow Account.
Signatories and their counsel shall cooperate with the Administrator to
facilitate the exercise of the Administrator’s duties. The Administrator is
authorized to pay from the MasterCard-Related Payment Escrow Account all
expenditures as provided in the escrow agreement. The Administrator’s duties
shall include (a) filing tax returns and all other documents required by the
Internal Revenue Service or any state or local taxing authority in connection
with the MasterCard-Related Payment Escrow Account and (b) paying from the
MasterCard-Related Payment Escrow Account (as appropriate) any Tax Expenses with
respect to such Escrow Account. For the purposes of this Agreement, “Tax
Expenses” means all taxes on the income earned in the MasterCard-Related Payment
Escrow Account, and all fees and expenses incurred in connection with such
taxation (including, without limitation, any tax penalties and expenses of tax
attorneys and accountants).

b. The Signatories agree that the funds in the MasterCard-Related Payment Escrow
Account shall be free and clear of all liens, security interests, encumbrances,
pledges, mortgages, rights, options and claims of any kind and of any person or
entity (including any participation interests and any consent rights), whether
written or oral, vested or unvested, contingent or outright. In furtherance and
not in limitation of the foregoing, none of the funds in any the
MasterCard-Related Payment Escrow Account shall be subject to any claims by or
of creditors of any of the Signatories or any affiliates thereof. Each Signatory
hereby warrants and represents that neither the Signatory nor

 

      EXECUTION COPY    8   



--------------------------------------------------------------------------------

any of its affiliates (other than any of their portfolio companies and
subsidiaries thereof) has been declared bankrupt or insolvent, has made any
general assignment, arrangement or composition with or for the benefit of its
creditors, or is or will be within ninety (90) days of the date of this
Agreement, the subject of any bankruptcy, insolvency, receivership, winding-up,
dissolution or liquidation or similar proceedings or processes, whether
voluntary or involuntary, that would impact the funds in the MasterCard-Related
Payment Escrow Account.

9. Effect on Other Potential Claims as Between the Signatories. This Agreement
is in lieu of any other rights of contribution, indemnity, reimbursement, or
sharing, including, without limitation, (i) any rights that any Signatory might
otherwise have to seek indemnity or contribution from any other Signatory in
connection with the Interchange Litigation, and (ii) any other claims, suits, or
causes of action, among or between the Signatories (including the Signatories’
direct or indirect parents, subsidiaries, predecessors and successors) in
connection with the Interchange Litigation. Notwithstanding the foregoing,
nothing in this Agreement affects any potential claims or obligations between
Signatories that may arise under the Visa LSA, the Visa JSA, or the Omnibus
Agreement.

10. Third Parties. This Agreement is made and shall be binding on and inure
solely to the benefit of the Signatories and their respective direct or indirect
parents, subsidiaries, predecessors, successors or permitted assigns, but
otherwise confers no rights or defenses upon any non-Signatory. Except as
provided below, a Signatory may not assign any of its obligations under this
Agreement to another person or entity without the written consent of each other
Signatory. If, after the Effective Date, any person or entity that is a
non-Signatory, as a result of any merger, purchase of assets, reorganization or
other transaction, acquires or succeeds to all or substantially all of the
business or assets of a Signatory (the “Acquired Signatory”), then such Acquired
Signatory shall, as a condition precedent to the effectiveness of any such
merger, purchase of assets, reorganization or other transaction, obligate in
writing such acquiring person or entity to be bound by, and honor all of, the
provisions of this Agreement and shall take all necessary steps to ensure that
such person or entity is bound by the same payment obligations and all other
obligations of the Acquired Signatory as provided for in this Agreement.

11. Effect of Overturned, Modified, or New Judgment. If (i) a Monetary Award (or
portion thereof) is modified at any time after it becomes part of a Final
Judgment and, as so modified (the “Modified Award”), becomes final after
exhaustion of all appeals or other judicial review or expiration of the time to
obtain further judicial review, or (ii) after a Final Judgment is vacated or
overturned, a new Monetary Award (“New Award”) is subsequently entered as part
of a Final Judgment, then the sharing obligations of each Signatory shall be
recalculated under the terms of this Agreement to reflect the Modified Award or
New Award, as applicable.

12. Repayment as a Result of Reversal, Vacatur, or Modification of a Final
Judgment. If a Claimant received payment from a Signatory based on a Monetary
Award (or portion thereof) in the Interchange Litigation and the Claimant is no
longer entitled to some or all of that payment as a result of the reversal,
vacatur or modification of a Monetary Award

 

      EXECUTION COPY    9   



--------------------------------------------------------------------------------

in a Final Judgment (an “Undue Payment”), and if a Signatory later succeeds in
recovering the Undue Payment in whole or in part, such recovery (including any
interest recovered) shall be taken into account for purposes of determining the
sharing, indemnity and contribution obligations arising under this Agreement.
Unless and until an Undue Payment is recovered by a Signatory, however, the
Undue Payment shall be treated as a payment towards the satisfaction of a
Monetary Award for purposes of this Agreement, provided that the Undue Payment
was made in satisfaction or partial satisfaction of what was, at the time the
payment was made, a Monetary Award as defined by this Agreement.

13. No Admission of Liability. Nothing contained herein is intended to be, nor
shall be deemed to be, an admission of any liability to anyone or an admission
of the existence of facts upon which liability could be based other than to the
Signatories pursuant to the terms of this Agreement.

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts
entered into and to be performed entirely within the State of New York. All
Signatories hereby agree that this Agreement is consistent with public policy
and hereby covenant and agree not to make any assertion to the contrary.

15. Confidentiality. No Signatory shall divulge any of the terms of this
Agreement to a third party except as is reasonably required (a) to enable such
Signatory’s directors, officers, employees, auditors and attorneys to carry out
their responsibilities hereunder, (b) to comply with the requirements of
applicable law or rule, or with a court order or regulatory examination,
investigation or request (including, without limitation, any examination,
action, or request of the Office of the Comptroller of the Currency or the Board
of Governors of the Federal Reserve System), (c) to comply with the requirements
of any stock exchange or other self-regulatory organization as that term is
defined at 15 U.S.C. § 78c(a)(26), or (d) to prosecute or defend an action
arising out of this Agreement.

16. Joint Authorship. This Agreement shall be treated as though it was jointly
drafted by all Signatories, and any ambiguities shall not be construed for or
against any Signatory on the basis of authorship.

17. Entire Agreement. This MasterCard Settlement and Judgment Sharing Agreement,
together with the Omnibus Agreement, constitutes the entire and only agreements
among the undersigned parties with respect to the subject matter hereof and any
other representation, promise, or condition in connection therewith shall not be
binding upon any of the Signatories, except to the extent set forth herein or in
the Omnibus Agreement. This Agreement shall not be amended or modified except by
a written amendment executed by an authorized representative of each Signatory.

18. Execution in Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original, and all such
counterparts shall constitute but one instrument.

 

      EXECUTION COPY    10   



--------------------------------------------------------------------------------

19. Effective Date. This Agreement shall be effective as of the date on which
(a) all entities listed on the signature pages hereto have executed the
Agreement; and (b) all entities listed on the signature pages thereto have
executed each of the Omnibus Agreement, Consent to Amendment of Interchange
Judgment Sharing Agreement, and Consent to Amendment of Loss Sharing Agreement
(the “Effective Date”).

20. Disputes to be Arbitrated. Any dispute arising out of or relating to this
Agreement, including but not limited to a dispute relating to the breach,
enforceability, interpretation, application, or scope of any aspect of this
Agreement (including, without limitation, a dispute relating to the breach,
enforceability, interpretation, application, or scope of any aspect of this
arbitration clause), or a dispute referring or relating to the amount of any
payment obligation created by this Agreement, shall be finally resolved by
arbitration in accordance with the Center for Public Resources (“CPR”) Rules for
Non-Administered Arbitration in effect on the date of this Agreement, by Prof.
Eric Green or Hon. Edward Infante (Ret.) or, if both of the foregoing are
unavailable, by one independent and impartial arbitrator to be agreed upon by
the disputants or, in the absence of such an agreement, appointed by the CPR.
The arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. §§
1-16, and judgment upon the award rendered by the arbitrator may be entered by
any court having jurisdiction thereof. The place of arbitration shall be New
York, New York, unless otherwise agreed by the parties to the arbitration.

21. Remedies in Arbitration. In the event of a dispute about the existence or
amount of a payment obligation created under this Agreement, the Arbitrator
shall award the prevailing party its reasonable attorneys’ fees and costs. In
addition, if the Arbitrator finds that any Signatory(ies) or its affiliate(s)
underpaid or declined to pay a sum that it was obliged to pay any other
Signatory(ies) under the terms of this Agreement, the Arbitrator shall award
that other Signatory(ies) interest on the unpaid or underpaid payment at the
prime rate as published in the Wall Street Journal on the date that the unpaid
or underpaid payment was due (or, if the actual cost of replacement funds was
greater than the prime rate, the prevailing party’s actual cost of replacement
funds), running from the date that the unpaid amount was required to be paid
under this Agreement until such amount is paid.

22. No Waiver. Failure to insist on compliance with any term or provision
contained in this Agreement shall not be deemed a waiver of that term or
provision, nor shall any waiver or relinquishment of any right or power
contained in this Agreement at any one time or more times be deemed a waiver or
relinquishment of any right or power at any other time or times.

23. Severability. The provisions of this Agreement are severable, and if any
provision of this Agreement is determined by a court or arbitrator of competent
jurisdiction or agreed by the Signatories to be invalid, void or unenforceable,
this shall not affect the validity or enforceability of the remainder of this
Agreement or any other provision, and this Agreement may be enforced as if any
such invalid, void or unenforceable provision were stricken.

 

      EXECUTION COPY    11   



--------------------------------------------------------------------------------

24. Further Actions. Each party hereto agrees to take any and all actions
reasonably necessary in order to effectuate the intent, and to carry out the
provisions, of this Agreement, including without limitation negotiating in good
faith to conform this Agreement as necessary to accomplish its purposes.

25. Authority of Signatory. Each of the undersigned individuals signs on behalf
of, and represents and warrants that he or she has the authority and
authorization to sign on behalf of and bind, the corporations, banks, companies,
or entities identified immediately above his or her signature, and upon such
execution this Agreement shall as of the Effective Date be a valid and binding
obligation of such entity.

26. Signatory’s Opportunity to Obtain Legal Advice. Each Signatory represents
and warrants that it has had an opportunity to seek and has sought independent
legal advice from attorneys of its choice and other advice from such accountants
and other professionals as it deems appropriate, in each case with respect to
the advisability of executing this Agreement, and such Signatory has carefully
read this Agreement and has made such investigation of the facts pertaining to
this Agreement as it deems necessary.

27. Additional Signatories. This Agreement may be amended to include additional
Signatories only if each Signatory to this Agreement consents in writing.

28. Effect of More Favorable Agreement. Each of MasterCard International
Incorporated and MasterCard Incorporated hereby represents and warrants to each
Signatory as of the date hereof that, except for this Agreement, and the Omnibus
Agreement Regarding Interchange Litigation Judgment Sharing and Settlement
Sharing, none of MasterCard International Incorporated or MasterCard
Incorporated is a party as of the date hereof to any agreement with any other
person with respect to the sharing of any Final Judgment in the Interchange
Litigation or global settlement in the Interchange Litigation within the scope
of this Agreement. In the event that at any time after the date hereof
MasterCard International Incorporated or MasterCard Incorporated enters into any
agreement with any member of MasterCard named as a defendant in any action in
the Interchange Litigation relating to such member’s obligations with respect to
the Interchange Litigation on terms that are more favorable, in the aggregate,
than the terms contained in this Agreement (any such agreement, an “Alternative
Agreement”), then MasterCard International Incorporated or MasterCard
Incorporated shall disclose the existence and terms of such Alternative
Agreement to all Signatories within five (5) days after entering into such
Alternative Agreement and shall offer to each Signatory the right to substitute
the terms of the Alternative Agreement for the terms of this Agreement, or shall
offer to enter into an amendment to this Agreement in order to provide each
Signatory with the benefit of any more favorable terms contained in such
Alternative Agreement.

29. Notice. All notices required or permitted under this Agreement shall be in
writing and delivered by any method providing proof of delivery, including
facsimile. Any notice shall be deemed to have been given on the date of
delivery. Notices shall be delivered to the Signatories at the addresses set
forth next to the signature blocks below unless and until a different address
has been designated in writing by a Signatory.

 

      EXECUTION COPY    12   



--------------------------------------------------------------------------------

30. Miscellaneous. For the purposes of this Agreement, to the extent any
Signatory is required to obtain a “release” of another Signatory, any such
release shall also include each Signatory’s parents, subsidiaries, predecessors,
successors, assigns and affiliates within the scope of the release.

[SIGNATURE PAGES FOLLOW]

 

      EXECUTION COPY    13   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have caused the execution of this
Agreement.

 

Bank of America, N.A.,    MBNA America (Delaware),   

FIA Card Services N.A. (f/k/a Bank of America, N.A. (USA)

and MBNA America Bank, N.A.),

   Bank of America Corporation, and    NB Holdings Corporation    By:   

/s/ Joe Price

   Name:    Joe Price    Title:    President, Consumer and Small Business
Banking    Dated    January 31, 2011    BA Merchant Services LLC (f/k/a National
Processing, Inc.)    By:   

/s/ JoAnn P. Carlton

   Name:    JoAnn P. Carlton    Title:    General Counsel & Secretary    Dated
   January 31, 2011    Barclays Bank plc, Barclays Financial Corp., and Barclays
Bank Delaware By:   

/s/ Clinton W. Walker

   Name:    Clinton W. Walker    Title:    Secretary, Barclays Bank Delaware   
Dated    January 27, 2011   

 

      EXECUTION COPY    14   



--------------------------------------------------------------------------------

Capital One Bank, (USA), N.A., Capital One, F.S.B., Capital One, N.A., Capital
One Financial Corporation By:   

/s/ Michael Wassemer

   Name:    Michael Wassemer    Title:    Executive Vice President    Dated   
January 27, 2011    Chase Bank USA, N.A.    By:   

/s/ Gordon Smith

   Name:    Gordon Smith    Title:    CEO Card Services    Dated    January 31,
2011    Citibank (South Dakota), N.A., Citibank, N.A., Citicorp, and Citigroup,
Inc. By:   

/s/ Jud Linville

   Name:    Jud Linville    Title:    Authorized Signatory    Dated    February
1, 2011    Fifth Third Bancorp    By:   

/s/ James R. Hubbard

   Name:    James R. Hubbard    Title:    Senior Vice President and Chief Legal
Officer    Dated    January 28, 2011   

 

      EXECUTION COPY    15   



--------------------------------------------------------------------------------

First National of Nebraska, Inc. and First National Bank of Omaha By:   

/s/ Nicholas W. Baxter

   Name:    Nicholas W. Baxter    Title:    Senior Vice President    Dated   
January 27, 2011    HSBC Finance Corporation    By:   

/s/ Brian D. Hughes

   Name:    Brian D. Hughes    Title:    Executive Vice President    Dated   
January 28, 2011    HSBC Bank USA, N.A.    By:   

/s/ Irene M. Dorner

   Name:    Irene M. Dorner    Title:    President and CEO    Dated    February
3, 2011    HSBC North America Holdings Inc.    By:   

/s/ Patrick Burke

   Name:    Patrick Burke    Title:    CEO – HSBC Finance Corp.    Dated   
January 28, 2011   

 

      EXECUTION COPY    16   



--------------------------------------------------------------------------------

HSBC Bank plc    By:   

/s/ Peter Keenan

   Name:    Peter Keenan    Title:    Head of Customer Propositions    Dated   
February 2, 2011    HSBC Holdings plc    By:   

/s/ Richard E.T. Bennett

   Name:    Richard E.T. Bennett    Title:    Group General Counsel    Dated   
   JPMorgan Chase & Co.    By:   

/s/ Stephen M. Cutler

   Name:    Stephen M. Cutler    Title:    General Counsel    Dated    January
31, 2011    JPMorgan Chase Bank, N.A., as acquirer of certain assets and
liabilities of Washington Mutual Bank from the Federal Deposit Insurance
Corporation acting as receiver By:   

/s/ Stephen M. Cutler

   Name:    Stephen M. Cutler    Title:    General Counsel    Dated    January
31, 2011   

 

      EXECUTION COPY    17   



--------------------------------------------------------------------------------

MasterCard Incorporated,    MasterCard International Incorporated    By:   

/s/ Noah J. Hanft

   Name:    Noah J. Hanft    Title:    General Counsel and Chief Franchise
Integrity Officer    Dated    January 31, 2011    The PNC Financial Services
Group, Inc., successor by merger to National City Corporation By:   

/s/ Joseph C. Guyaux

   Name:    Joseph C. Guyaux    Title:    President    Dated    January 26, 2011
   PNC Bank, National Association, successor by merger to National City Bank and
National City Bank of Kentucky By:   

/s/ Joseph C. Guyaux

   Name:    Joseph C. Guyaux    Title:    President    Dated    January 26, 2011
   Suntrust Banks Inc.    By:   

/s/ Michelle Arauz

   Name:    Michelle Arauz    Title:    First Vice President    Dated    January
31, 2011   

 

      EXECUTION COPY    18   



--------------------------------------------------------------------------------

Texas Independent Bancshares, Inc.    By:   

/s/ Charles T. Doyle

   Name:    Charles T. Doyle    Title:    Chairman    Dated    January 26, 2011
   Wells Fargo & Co.    Wells Fargo Bank N.A.    By:   

/s/ Kevin A. Rhein

   Name:    Kevin A. Rhein    Title:    Executive Vice President    Dated   
January 27, 2011   

 

      EXECUTION COPY    19   



--------------------------------------------------------------------------------

ATTACHMENT 1

 

1. The Great Atlantic & Pacific Tea Company, Inc. (“A&P”)

 

2. H.E. Butt Grocery Stores, Inc. (“H.E.B.”)

 

      EXECUTION COPY    20   